Citation Nr: 1412681	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, to included posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from September 1956 to August 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

Claims for service connection for psychiatric disorders, including posttraumatic stress disorder, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, to included posttraumatic stress disorder, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for headaches was last denied by an unappealed RO rating decision in December 2005.

2.  Evidence submitted since the December 2005 rating decision is redundant or cumulative of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim to reopen the claim for service connection for headaches in a July 2008 letter, which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

In addition, the duty to assist the Veteran has been satisfied in this case.  VA has obtained available private treatment records and VA medical records which have bearing on the appeal.  The Veteran has not identified any outstanding, existing 

evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Board acknowledges that a VA examination was not provided but notes that VA is not required to provide a VA examination in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The RO denied service connection for headaches in a December 2005 rating decision. The Veteran was notified of this decision in January 2006.  He did not appeal the RO decision and is final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the August 2007 Board included the Veteran's discharge papers, DD 214, VA medical records dated in 2002, a 2005 letter from a VA physician, and copies of private medical records dated from 2001 to 2003.  Simply put, there was no evidence which showed a diagnosis of a chronic headache disability.  

Evidence added to the record since the time of the December 2005 RO rating decision includes:  VA outpatient treatment records, private medical treatment records, duplicate copies of the 2005 VA physician's letter, and the Veteran's testimony at the February 2014 hearing before the Board.  Again, none of the medical records show that the Veteran is diagnosed with a chronic headache disability.   Therefore, they are cumulative of the evidence previously of record and do not constitute new evidence.  

The Veteran's February 2014 hearing testimony is also not new and material as it is redundant and cumulative of his previous statements of record.  Chavarria v. Brown, 5 Vet. App. 468 (1993).

In sum, the Veteran has not submitted any evidence since the December 2005 RO rating decision which is new and material.  There is still no competent evidence showing a diagnosis of a current headache disability.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See 

Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim for service connection for headaches is not in order.

ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for headaches is denied.


REMAND

At the February 2014 hearing before the Board, the Veteran and his representative indicated that they would be submitting private medical records related to a recent period of hospitalization.  The testimony also indicated that VA medical records relevant to his claim for service connection for a psychiatric disorder have not been associated with the record.  

The Board must remand the claim without yet addressing whether reopening is warranted because records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit the records from his recent period of hospitalization at Methodist Hospital as indicated at the February 2014 hearing.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from 

identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain complete copies of the Veteran's VA treatment records from VAMC Brooklyn, New York for the period of time from 1976 to the present and from VAMC Wilkes Barre, Pennsylvania for the period of time from 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


